Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 8, the limitation “said intermediate amplification unit” in line 2 lacks antecedent basis. This limitation is not recited in claim 6. The examiner believes claim 8 should be dependent on claim 7. Claim 7 recites one or more intermediate amplification units.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 4, 6 and 9 are are rejected under 35 U.S.C. 103 as being unpatentable over Huawei (CN 1858992) (a machine translation is provided) in view of Li (US 9,685,918).
Regarding claim 1, Huawei discloses a matching circuit structure for effectively suppressing low-frequency clutter of a power amplifier of a mobile phone, comprising: an input end, a blocking capacitor C2, a power amplifier (PA), an output matching network and an output end connected in series (Figure 3 and page 2: the stability circuit shall have the effect of reducing the gain of the low frequency section.), wherein 
the matching circuit structure further comprises: a negative feedback network connected in parallel to a transmission end of the PA (Page 1: in order to solve the problem, the prior art adopts a positive resistance scheme. In order to achieve the above object, the present invention adopts a high stability amplifying circuit comprising a circuit comprising a resonant absorption circuit in parallel on a radio frequency channel of the amplifier. The resonant absorption circuit is composed of an inductor L and a capacitor C in parallel and then connected in series to form an absorption resistor. This is equivalent to a negative feedback network.); 
the negative feedback network comprises a resonant capacitor C1, a resonant inductor L1 and an absorption resistor (Figure 3); and 
the resonant capacitor C1 and the resonant inductor L1 are connected in parallel to form a frequency-selecting network, and the frequency-selecting network is connected in series with a ground (Figure 3).  
Huawei does not disclose the matching circuit structure comprises a blocking capacitor and a matching inductor L coupled to the ground.
Li discloses the circuit shown in figure 3. The circuit comprises a capacitor CA or CB prior to the amplifiers. The circuit further comprises a matching network 26 or 28 including a node 26 or 28 (Column 5, lines 17-40). Node 26 is couple to inductor L which is coupled in series to the ground.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Li into the circuit of Huawei. By adding the teachings of Li, the system can maintain linearity or proper control of the RF amplifier can be maintained (Li: column 2, lines 25-29).
Regarding claim 4, the combination discloses wherein the resonant capacitor C1 and the resonant inductor L1 connected in parallel to the transmission end of the PA resonate at low frequencies (Huawei: Figure 2 and page 2: The amplifier is absolutely stable at low frequency band.).  
Regarding claim 6, the combination discloses a method for suppressing low-frequency clutter by utilizing the matching circuit structure comprising: connecting the negative feedback network in parallel to the transmission end of the PA of the matching circuit structure (Huawei: figure 3 and page 2: the other end of the LC parallel circuit where the L and C are connected in parallel and then are connected to the output end of the amplifier in parallel.).
Regarding claim 9, the combination discloses wherein the resonant capacitor C1 and the resonant inductor L1 connected in parallel to the transmission end of the PA resonate at low frequencies (Huawei: Figure 2 and page 2: The amplifier is absolutely stable at low frequency band.).  

4.	Claims 2, 3, 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei (CN 1858992) (a machine translation is provided) in view of Li (US 9,685,918) further in view of Kang et al (US 2004/0124926).
Regarding claim 2, the combination of Huawei and Li discloses the circuit stated above. The combination does not disclose further comprising one or more intermediate amplification units connected between the PA and the output matching network, wherein each said intermediate amplification unit comprises an inter-stage matching network and a PA sequentially connected in series.  
Kang discloses an amplifier using negative feedback as stated in paragraph 0021 and shown in figure 2. The circuit of Kang includes inter-stage matching circuits 208 and 210 that may be inserted between the first drive amplifying stage 200 and the second drive amplifying stage 240 and between the second drive amplifying stage 240 and the third power amplifying stage 280 (figure 2). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the inter-stage matching circuits of Kang into the circuit of the combination of Huawei and Li. The features allow for the single chip power amplifier to be stable over a wide range of frequencies (Kang: paragraph 0012) and will improve the effectiveness of the circuit.
Regarding claim 3, the combination discloses wherein the PA in each said intermediate amplification unit is connected to a back hole in parallel so as to be connected to the ground (Kang: figure 2. Each of the amplifiers will be coupled to ground. This will comprise a back hole).
Regarding claim 5, the combination of Huawei and Li discloses the circuit stated above. The combination does not disclose further comprising one or more intermediate amplification units connected between the PA and the output matching network, wherein each said intermediate amplification unit comprises an inter-stage matching network and a PA sequentially connected in series.  
Kang discloses an amplifier using negative feedback as stated in paragraph 0021 and shown in figure 2. The circuit of Kang includes inter-stage matching circuits 208 and 210 that may be inserted between the first drive amplifying stage 200 and the second drive amplifying stage 240 and between the second drive amplifying stage 240 and the third power amplifying stage 280 (figure 2). Therefore, the combination discloses wherein the PA is a three-stage PA amplification network comprising a first-stage PA, a negative feedback network, a first inter-stage matching network, a second-stage PA, a second inter-stage matching network and a third-stage PA; and the negative feedback network is connected in parallel to a transmitting end of the first- stage PA.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the inter-stage matching circuits of Kang into the circuit of the combination of Huawei and Li. The features allow for the single chip power amplifier to be stable over a wide range of frequencies (Kang: paragraph 0012) and will improve the effectiveness of the circuit.
Regarding claim 7, the combination of Huawei and Li discloses the circuit stated above. The combination does not disclose further comprising one or more intermediate amplification units connected between the PA and the output matching network, wherein each said intermediate amplification unit comprises an inter-stage matching network and a PA sequentially connected in series.  
Kang discloses an amplifier using negative feedback as stated in paragraph 0021 and shown in figure 2. The circuit of Kang includes inter-stage matching circuits 208 and 210 that may be inserted between the first drive amplifying stage 200 and the second drive amplifying stage 240 and between the second drive amplifying stage 240 and the third power amplifying stage 280 (figure 2). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the inter-stage matching circuits of Kang into the circuit of the combination of Huawei and Li. The features allow for the single chip power amplifier to be stable over a wide range of frequencies (Kang: paragraph 0012) and will improve the effectiveness of the circuit.
Regarding claim 8, the combination discloses wherein the PA in each said intermediate amplification unit is connected to a back hole in parallel so as to be connected to the ground (Kang: figure 2. Each of the amplifiers will be coupled to ground. This will comprise a back hole).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008. The examiner can normally be reached 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        6/9/2022